ATTACHMENT B
Particular Things to be Seized
The following materials, which constitute evidence of the commission of a criminal offense,
contraband, the fruits of crime, or property designed or intended for use or which is or has been
used as the means of committing a criminal offense, namely violations of Title 18, United States
Code, Sections 1341, 1343 and 1956:
1. Records, information, and items relating to violations of the statutes described above
including:
a. Records, information, and items relating to the occupancy or ownership of 897
Fording Island Road, Unit 1213, Bluffton, SC 29910 including utility and
telephone bills, mail envelopes, or addressed correspondence;
b. Records and information relating to the identity or location of the persons suspected
of violating the statutes described above;
c. Records relating to the transfer of proceeds received from victims, to include
Western Union and MoneyGram money transfer receipts;
d. Records relating to mailings received from victims;
€. Records relating to mailings sent to victims;
f. Bank records;
g. Records relating to the purchase and sale of victims’ contact information;
h. Communications between targets of this investigation and sellers of victims’
information;
i. Communications between targets of this investigation and victims;

j. Records relating to prepaid money cards;
k. Records relating to lottery sweepstakes.

2. Wireless telephones used as a means to commit the violations described above,
